DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 31 is objected to because of the following informalities: Claim 31 recites in relevant part “wherein anchor bolt breaks”.  The claim is missing the determiner “the” between the term “wherein” and “anchor.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "[t]he anchor as recited in claim 39…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim lacks antecedent basis because it is unclear if the claim should depend from another claim; or, if the claim should be examined as an independent claim.  For compact prosecution purposes, examiner has considered the claim as being dependent directly from independent claim 23.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23-24, 27-29 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenkranz et al. (US 2016/0053792 A1) in view of Oesterle et al. (US 6,626,627 B2).

Claim 23:
Rosenkranz discloses an anchor (abstract) comprising:
an anchor bolt (20) having a head (30) in a rear section of the anchor bolt (20) (fig. 1, para [0029]);
at least one expansion element (10) arranged on the anchor bolt (20) (fig. 1, para [0027]);
the anchor bolt (20) having, in a front section, an expansion section (38) for the expansion element (10), the anchor bolt (20) tapering towards a rear in the expansion section (38), the expansion element (10) being configured to strike the expansion section (38) of the anchor bolt (20) to radially expand the expansion element (10) to anchor the anchor (fig. 1, para [0012]);
the anchor bolt (20) having an engaging profile (31) arranged on the head (30) so that torque can be applied to the anchor bolt (fig. 1, para [0029]).
Rosenkranz fails to disclose or fairly suggest a collar projecting beyond the engaging profile and adjoining a rear of the engaging profile.
Oesterle discloses a screw (abstract); further comprising
a shank (3), a head (2) in a rear section of the screw, and a threaded part (4) (figs. 1-4, col. 4, lines 46-49);
wherein the screw further comprises an engaging profile (8) arranged on the head (2) so that torque can be applied to the screw and the head (2) has a collar (6) projecting beyond the engaging profile (8) and adjoining a rear of the engaging profile (8) (figs 1-4, col. 4, line 66 bridging col 5, line 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the engaging profile and head of the anchor bolt of Rosenkranz by providing a collar projecting beyond the engaging profile and adjoining a rear of the engaging profile of the head as taught by Oesterle in order to provide advantages with respect to head height and safety against unauthorized improper turning to the Rosenkranz anchor bolt (Oesterle, col. 1, line 66 bridging col. 2, line 12).  See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because both prior art devices are drawn to fasteners comprising a shaft, a head, and a threaded portion.

Claim 24:
Rosenkranz in view of Oesterle renders obvious the anchor as recited in claim 23 wherein the engaging profile (Oesterle, 8) is in the form of an external polygonal profile (Oesterle, figs. 3-4, col. 5, lines 7-9).

Claim 27:
Rosenkranz in view of Oesterle renders obvious the anchor as recited in claim 23 further comprising a washer (Oesterle, washer) surrounding the anchor bolt (Oesterle, figs. 3-4, col. 5, lines 59-62).

Claim 28:
Rosenkranz in view of Oesterle renders obvious the anchor as recited in claim 27 wherein the head (Oesterle, 2) has a collar (Oesterle, 6) projecting beyond the engaging profile (Oesterle, 8) and adjoining a rear of the engaging profile (Oesterle, 8), the engaging profile (Oesterle, 8) being arranged between the collar (Oesterle, 6) and the washer (Oesterle, washer) (Oesterle, figs. 3-4, col. 5, lines 59-62).

Claim 29:
Rosenkranz in view of Oesterle renders obvious the anchor as recited in claim 23 wherein the anchor bolt has a neck section to accommodate the expansion element (Rosenkranz, 7), the anchor bolt having a minimum overall cross section in the neck section (see annotated reproduction of Rosenkranz below).

    PNG
    media_image1.png
    656
    546
    media_image1.png
    Greyscale

Claim 38:
The anchor as recited in claim 23 wherein the expansion section is permanently arranged on the anchor bolt (Rosenkranz, fig. 1, para [0012]).

Claim 39 (as best understood by the examiner):
Rosenkranz in view of Oesterle renders obvious the anchor as recited in claim 23 wherein the expansion section is permanently joined to the head of the anchor bolt (Rosenkranz, fig. 1, para [0012]).

Claim 40:
Rosenkranz in view of Oesterle renders obvious the anchor as recited in claim 23 wherein the anchor bolt including the head and the expansion section is configured monolithically without joints (Rosenkranz, fig. 1, para [0012] and [0016]).

Claim 41:
Rosenkranz in view of Oesterle renders obvious the anchor as recited in claim 23 wherein the head (Oesterle, 2) is permanently arranged on the anchor bolt (Rosenkranz, fig. 1 para [0016] and Oesterle, col. 5, lines 59-62).

Allowable Subject Matter
Claims 16-19, 21-22 and 30-37 are allowed.
A statement of reasons for the indication of allowable subject matter is cited in the Non-Final Office Action with a notification date of 22 February 2022.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 17 May 2022, with respect to the rejection of claims 16, 18-19, 21-22 and 30 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Applicant has amended the claimed invention to transverse the prior rejection.  Therefore, the 35 U.S.C 102(a)(1) rejection of claims 16, 19, 21-22 and 30 has been withdrawn.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 17 May 2022, with respect to the rejection(s) of claim(s) 23-25, 27 and 29 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Applicant has amended the claimed invention to transverse the prior rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of a proposed combination of Rosenkranz et al. (US 2016/0053792 A1) and Oesterle et al. (US 6,626,627 B2).
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 17 May 2022, with respect to the rejection of claim 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Applicant has amended the claimed invention to transverse the prior rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of a proposed combination of Rosenkranz et al. (US 2016/0053792 A1) and Oesterle et al. (US 6,626,627 B2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McIntyre et al. (US 4,613,264) discloses an anchor bolt for clamping an object. Brueckl et al. (DE 10 2005 022655 A1) discloses a wall plug mounted on a bolt with a conical end which spreads sections at the base of the plug.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726